DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-51 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 28, 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims contain limitation that claims “Bluetooth, Bluetooth low energy, Zigbee, Z-wave wireless technology that is capable of performing a authentication procedure for initially establishing remote wireless communications by inputting a network user name and a password, scan a QR code, or perform a two-step authentication scheme”. The originally filed disclosure provides support for authenticating using the above methods for only Wi-Fi. There is no teaching to support the above authentication methods for the listed wireless communication technologies and the claim is considered a new matter.

Claims 13, 28, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “Bluetooth wireless technology that is capable of performing a authentication procedure for initially establishing remote wireless communications by inputting a network user name and a password”.
Breadth of the claim: “a second wireless technology comprising at least one of a Bluetooth, Bluetooth low energy … wireless technology that is capable of performing an authentication … by inputting a network user name and a password”,
Nature of the invention: “One example of an authentication method is the Challenge Handshake Authentication Protocol (CHAP) which provided authentication technology to a user communication with a network entity, which may be any remote private or corporate server and/or the internet using a service provider (e.g. ATT U-verse, Xfinity/Comcast) CHAP provides users authenticated passwords when accessing remote servers, which also are authenticated prior to allowing the user access”, [0032]. “when the new user activates the APP the first screen will request the SSID and password of the local LAN or wireless router and then records this for subsequent access or alternately, scan a QR code with the cell phone. A computer program or web portal can use the internet to allow access for new user's water use and leak detection data by imputing a user name and password or using a two-step authentication scheme.”, [0091],
State of the prior art: Bluetooth communication protocol is implemented to avoid the need for a user name and password authentication. The state of the prior art at the time of filling of the current invention does not provide a known method of implementing a Bluetooth authentication using a username and password entered when initiating the connection,
Level of one of ordinary skill in the art: An electrical/software engineer with sufficient skill to design a circuit or program an application to establish a connection between an application and a Bluetooth enabled electronic device,
Level of predictability in the art: The state of the art for establishing a connection using the Bluetooth protocol is predictable, well known and widely used,
 Amount of direction provided: the specification does not provide a teaching on how to establish a Bluetooth connection using a user name and password,
Existence of working examples: There is no working example provided on how to establish a Bluetooth connection using a user name and password,
Quantity of experimentation needed: substantial experimentation is need to make or use the invention in such a way to implement a Bluetooth connection using a username and password.

Claims 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. “a wireless communication technologies capable of utilizing a block chain technology for  … transmitting or communicating at least one of water use data …”.Breadth of the claim: The broadest reasonable interpretation of the claim includes the scope where blockchain is used for communication. Block chain is a method of storing information and not a method of communication,
Breadth of the claims: “wireless communication technologies capable of utilizing a block chain technology for at least transmitting or communicating”
Nature of the invention: “Non-repudiation can be provided by signing, electronic witnessing and technologies that assert a document was read before it was signed. One of the main advantages of the Block Chain technology is that non-repudiation is nearly immutable” [0106],
State of the prior art: The state of the art recognizes that Blockchain technology is used to store information and to be able to update the same information in a distributed manner. Blockchain technology is not known to be used as a method of communication,
Level of one of ordinary skill in the art: One of ordinary skill in the art in the field of sensor networks and determining an event in a water system would not readily know how to implement a blockchain technology as a communication scheme,
Level of predictability in the art: The state of the art of blockchain technology is unpredictable and in it’s early state with various changes being proposed and developed at the time of the invention, one of ordinary skill in the art would require a state of the art knowledge to be able to implement a blockchain technology as a communication scheme, 
Amount of direction provided: The specification mentions that block chain can be used to implement non-repudiation. There is no discussion in the specification on how to implement block chain for as a communication means,
Existence of working examples: There are no existing examples on how to implement a blockchain technology as a communication scheme and there is no direction provided in the originally filed disclosure of the current invention on how to implement blockchain technology as a communication scheme. 
Quantity of experimentation needed: Substantial quantity of experimentation is needed to implement blockchain technology as a communication scheme.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation " the other electronic communication devices " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the limitation is interpreted to represent “electronic communication devices”.
Claim 39 recites the limitation " said owner or user " in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, the limitation is interpreted to represent “electronic communication devices”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 11, 14, 16, 19-23, 27, 29, 30, 32, 34-37, 39-41, 43, 44, 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn et al. [US 20160335875] in view of Pedreiro et al. [US 20170184417].
As to claim 1. Alcorn discloses A water meter and leak detection system comprising: 
a base station, flow detection hub 102 [0035, fig. 1A, 1C], having a water control mechanism, valve 126 [fig. 2, 0046], interposed between a main water supply line and a water supply for a building or structure, hub in fluid communication with a supply pipe for a water system of a building [0010]; wherein the valve selectively allow or prevent fluid from flowing past the valve in the supply pipe, [0046];
said base station further comprising:
a) electrical circuitry, electrical elements of the hub [fig. 2, 3], including at least one of CPU, microprocessor and microcontroller, Processing element 148, with an integrated memory or separate memory module, Memory 147, and a power source, power source 144 [fig. 3, 0049];
b) said base station having one or more flow rate sensors, flow sensor 132 [fig. 3, 0055], designed to monitor leak detection information from said building or structure, [0063] leak detection, which reads on the claimed “leak detection information”, [0124] leak detection, which reads on the claimed “leak detection information” and usage data, which reads on the claimed “water usage data”, said one or more flow rate sensors connected to the main water supply and connected with said electrical circuitry, [0049, 0055, fig. 3];
c) the power source is at least one of an AC powered, DC powered, and one or more standard or rechargeable batteries, said rechargeable batteries capable of being supplemented with a turbine or other rotational mechanism that generates electrical energy, said power source is electrically connected to said electrical circuitry, [0051] power source can be a battery, reads on the claimed DC powered and standard battery, wall outlet power, reads on the claimed AC powered;
d) the CPU, microprocessor, or microcontroller with the electrical circuitry that is monitoring at least one of a water use data, water energy use data, water quality data, and detecting leak conditions is further capable of transmitting a water flow event data using one or more wireless communication technologies, [0050] the network interface 150, that can be implemented as a wireless communication interface, for communication can be used to transmit alerts to the user by the processing element 148, [0129]; wherein any data from the water flow detection hub, including alert related to a water flow, is interpreted to read on the claimed “flow event data”;
e) wherein the CPU, microprocessor, or microcontroller can include software, instructions for the processing element 148 stored in the memory 147, [0053], that selects a device calibration mode, [0103] the flow detection hub activates the valve to start the calibration process 400 and establish a baseline, [fig. 13], which reads on the claimed “calibration mode”, wherein the device calibration mode utilizes activation of the water use devices, appliances and fixtures and monitors the water flow event, [0064, 0104] send an device activation instruction to start water usage in a particular device including appliances, and faucets, at specific intervals, [0104] the activation is performed for a predetermined period of time, which in-turn requires for the next device to be activated after the predetermined time interval, wherein the automatic learning mode utilizes a period of self-learning of the water flow events of water use devices, appliances and fixtures, [0109] a combination of the calibration process and learning used to complete the calibration process;
e) the one or more wireless communication technologies, [0050] including WiFi, and Bluetooth;
wherein when the CPU, microprocessor, or microcontroller with one or more flow rate sensors detects the initiation of water flow, [0110, fig. 14] step 452 start monitoring flow event when a flow is detected from no flow event to a flow event, first change 472, [fig. 15, 0113], a water flow sampling rate is initiated for monitoring at least one or more water flow rates, one or more water use durations, [0106] flow rate and use durations, until water flow stops defining a water flow event, [0113] the monitoring event stops when the first flow event 472 that started from the baseline, no-flow condition, goes back to the baseline 470, no-flow condition, until the next flow event is detected 474, as illustrated in [fig. 14, 15]; and 
the base station can either use the water flow event data to locally process, or transfer to a remote computer, ([0103] flow detection hub 102 performs the processes of fig. 13, and [0110] the processes of fig. 14 thus locally processing the data), the method of utilizing software instructions, algorithms, and artificial intelligence technology for analyzing water signatures and patterns for identifying water devices, fixtures, and appliances, [0109] a combination of the calibration process and learning performed using the flow detection hub 102 to learn flow states and patterns to identify specific devices, or a server 103, [0042], which reads on the claimed “artificial intelligence technology for at least one of analyzing water signature and patterns for identifying water devices, fixtures, and appliances”.
Alcorn fail to disclose that the one or more wireless communication technologies comprising LoRa; wherein the base station further monitors one or more total volume of water uses.
Pedreiro teaches a fluid flow sensing system and method wherein the system comprising a sensing element 108 configured to sense water flow events and generate water flow signals, [0062]; wherein the sensor module comprises a wireless communication module with LoRa radio module, [0101]; wherein the sensor calculates total water volume, [0167].
A person of ordinary skill in the art would have had good reason to pursue the known options of wireless communication. It would require no more than “ordinary skill and common sense” to use one of the known options of wireless communication to implement in a sensor network as LoRa requires low power for communication and saves on operating power of the sensors, as suggested in [0101] of Pedreiro.

As to claim 4. Alcorn discloses A water meter and leak detection system as recited in Claim 1, wherein the other electronic communication devices may include other electronic communication apparatuses with Wi-Fi and wireless capability, [0040] user device can be computer, tablet, laptop, smart phone (wherein laptop and smart phone reads on “other electronic communication apparatus with Wi-Fi and wireless capability”).

As to claim 5. Alcorn discloses A water meter and leak detection system as recited in Claim 1, further including a technology circuitry that can communicate with the at least one of other water meter collection nodes and communication hubs, [0038] communicate with other sensors 110, and [0095] communication agent 308.
Alcorn fails to disclose that the connection is at least one of mesh and/or peer-to-peer.
Pedreiro teaches a fluid flow sensing system and method wherein the system comprising a sensing element 108 configured to sense water flow events and generate water flow signals, [0062]; wherein the sensor module comprises a wireless communication module with LoRa radio module, [0101]; wherein the system can implement a peer-to-peer network environment, [0181].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Alcorn with that of Pedreiro so that the system can implement a distributed network system to avoid one point of failure.
	
As to claim 6. Alcorn discloses A water meter and leak detection system as recited in Claim 1, transmitting at least one of a water use data, water energy use, water quality data, and leak detection information initiated by a command signal from said smart phone, computer, server, tablet, web-portal, or other electronic communication technology devices, [0096] data sent from the hub upon request from a user device; wherein the “request” from the user device to the hub reads on the claimed “command signal” that initiates the transfer of a water use data.

As to claim 7. Alcorn discloses A water meter and leak detection system as recited in Claim 1, wherein the leak information can provide the registered owners and users a warning or signal on at least one of said smart phone computer, server, web portal, and other electronic communication devices when a leak condition is observed, [0098, 0124, 0126] user device alerted about a leak; wherein said registered owners and users can be provided a number of corrective selections that comprise at least one of the ability to remotely turn off the main water system and contact an individual by phone call, text, email for initiating corrective actions, [0136] an option for the user to perform a corrective action provided in the form of a confirmation to shut off the main valve.
	

As to claim 11. Alcorn discloses A water meter and leak detection system as recited in Claim 1, further comprising at least, one of a pressure sensor, pressure sensor 208, [fig. 3, 0044], and an acoustic sensor, flow sensor 132 implemented as ultrasonic sensor, [0055], wherein said at least one of a pressure sensor and an acoustic sensor supplies data for software instructions and artificial-intelligence algorithms for detecting water patterns and signatures of fixtures and appliances and conditions, [0049] the processing element, which includes a processor in the hub 102 or server 103, receives data from each of the various sensors, which includes flow sensor 132 as indicated above, and used in the algorithm for detecting water patterns and signatures [0110], as detailed in the rejection of claim 1.

As to claim 14. Alcorn discloses A water meter and leak detection system as recited in Claim 4, wherein when said monitoring indicates a leak condition, a message or signal is sent to at least one of smart phone, computer, server, tablet, web portal and other electronic communication devices, [0124] alert sent to a user 112 when flow events, including a leak, is detected, [0040] which can be any type of computer device, such as, a computer, a laptop, a tablet, a smart phone, a wearable device; allowing the user turn off the water control valve mechanism, or program the Water meter and leak detection system to automatically turn off the water control valve mechanism, [0135] program the system to automatically shut off the valve in the event of the detected alert.

As to claim 16. Alcorn discloses A water meter and leak detection system comprising: 
a collection node, flow detection hub 102 [0035, fig. 1A, 1C], having a water control mechanism, valve 126 [fig. 2, 0046], interposed between a main water supply line and a water supply for a building or structure, hub in fluid communication with a supply pipe for a water system of a building [0010]; wherein the valve selectively allow or prevent fluid from flowing past the valve in the supply pipe, [0046];
said collection node further comprising:
a) a first electrical circuitry, electrical elements of the hub [fig. 2, 3], including at least one of a first CPU, microprocessor and microcontroller, Processing element 148, with a first integrated memory or separate memory module, Memory 147, and a first power source, power source 144 [fig. 3, 0049];
b) said collection node having one or more flow rate sensors, flow sensor 132 [fig. 3, 0055], designed to monitor leak detection information from said building or structure] leak detection, [0124] leak detection and usage data, said one or more flow rate sensors connected to the main water supply and connected with said first electrical circuitry, [0049, 0055, fig. 3];
c) the first power source is at least one of an AC powered, DC powered, and one or more standard or rechargeable batteries, said rechargeable batteries capable of being supplemented with a turbine or other rotational mechanism that generates electrical energy, said power source is electrically connected to said electrical circuitry, [0051] power source can be a battery, reads on the claimed DC powered and standard battery, wall outlet power, reads on the claimed AC powered;
d) the at least one of a first CPU, microprocessor, or microcontroller that is monitoring at least one of a water use data, water energy use data, water quality data, and detecting leak conditions is further capable of transmitting a water flow event data using one or more wireless communication technologies, [0050] the network interface 150, that can be implemented as a wireless communication interface, for communication can be used to transmit alerts to the user by the processing element 148, [0129] ; wherein any data from the water flow detection hub, including alert related to a water flow, is interpreted to read on the claimed “flow event data”; and
e) a first wireless communication technologies comprising Wi-Fi, [0050] including Wi-Fi;
wherein the at least one of a first CPU, microprocessor, or microcontroller with one or more flow rate sensors detects the initiation of water flow, [0110, fig. 14] step 452 start monitoring flow event when a flow is detected from no flow event to a flow event, first change 472, [fig. 15, 0113], a water flow sampling rate is initiated for monitoring at least one or more water flow rates, one or more water use durations, [0106] flow rate and use durations, until water flow stops defining a water flow event, [0113] the monitoring event stops when the first flow event 472 that started from the baseline, no-flow condition, goes back to the baseline 470, no-flow condition, until the next flow event is detected 474, as illustrated in [fig. 14, 15];
wherein the first CPU, microprocessor, or microcontroller transfers the water flow event by wired or wireless communication technology to one or more remote communication hubs, [0036] the flow detection hub transfers data to a server 103, wherein all communication is either wired or wireless;
the one or more communication hubs, server 103, [fig. 1], having a second electrical circuitry including at least one of a second CPU, microprocessor, and microcontroller, a second integrated memory or separate memory module, and a second power source, [0042] server 103 is a computing device with a memory, all computing devices require power for computing;
 wherein the one or more communication hubs have a second CPU, microprocessor, or microcontroller, [0042] server 103 is a computing device with a memory, all computing devices require power for computing can include software, [0042] server executes algorithms, that selects a device calibration mode or an automatic learning mode, [0103] the processing element 148 resets the  sensor readings to zero to start the calibration process 400 and establish a baseline, [fig. 13] [0123] wherein the processing element 148 performing the task can be housed in the server 103, which reads on the claimed “calibration mode”, wherein the device calibration mode utilizes activation of the water use devices, appliances and fixtures and monitors the water flow event, [0064, 0104] send an device activation instruction to start water usage in a particular device including appliances, and faucets, at specific intervals, [0104] the activation is performed for a predetermined period of time, which in-turn requires for the next device to be activated after the predetermined time interval, wherein the automatic learning mode utilizes a period of self-learning of the water flow events of water use devices, appliances and fixtures, [0109] a combination of the calibration process and learning used to complete the calibration process; and 
the communication hub can either use the water flow event data to locally process, or transfer to a remote computer, [0042] the server 103 performs the operations to generate event patterns and leak detection, thus transferring the data to a remote computer, the method of utilizing software instructions, algorithms, and artificial intelligence technology for analyzing water signatures and patterns for identifying water devices, fixtures, and appliances, [0042], which reads on the claimed “artificial intelligence technology for at least one of analyzing water signature and patterns for identifying water devices, fixtures, and appliances”.
Alcorn fail to disclose wherein the base station further monitors one or more total volume of water uses.
Pedreiro teaches a fluid flow sensing system and method wherein the system comprising a sensing element 108 configured to sense water flow events and generate water flow signals, [0062]; wherein the sensor calculates total water volume, [0167].

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Alcorn with that of Pedreiro so that user can easily track the total water usage and adjust usage without waiting for the summary provided at the end of the period for cost saving.

As to claims 19-21 are rejected with the same prior art and reasoning as to that of claims 4-6, respectively.

As to claim 23 are rejected with the same prior art and reasoning as to that of claim 7.

As to claim 27 are rejected with the same prior art and reasoning as to that of claim 11.

As to claim 29 are rejected with the same prior art and reasoning as to that of claim 14.

As to claim 32. Alcorn discloses A water meter and leak detection system comprising: 
a base station, flow detection hub 102 [0035, fig. 1A, 1C], having a water control mechanism, valve 126 [fig. 2, 0046], interposed between a main water supply line and a water supply for a building or structure, hub in fluid communication with a supply pipe for a water system of a building [0010]; wherein the valve selectively allow or prevent fluid from flowing past the valve in the supply pipe, [0046];
said base station further comprising:
a) electrical circuitry, electrical elements of the hub [fig. 2, 3], including at least one of CPU, microprocessor and microcontroller, Processing element 148, with an integrated memory or separate memory module, Memory 147, and a power source, power source 144 [fig. 3, 0049];
b) one or more flow rate sensors, flow sensor 132 [fig. 3, 0055], and connected with said electrical circuitry, [fig. 3], and designed to monitor at least one of a water use data, water energy use data, water quality data, and leak detection information from said building or structure, [0063, 0124], said one or more flow rate sensors connected to the main water supply and connected with said electrical circuitry, [fig. 3];
c) said power source is at least one of an AC powered, DC powered, and one or more standard or rechargeable batteries, said rechargeable batteries capable of being supplemented with a turbine or other rotational mechanism that generates electrical energy, said power source is electrically connected to said electrical circuitry, [0051] power source can be a battery, wall outlet power;
(d) one or more wireless communication technologies, [0050] network interface 150 including WiFi, and Bluetooth;
e) the one or more wireless communication technologies capable of transmitting at least one of a water use data, water energy use data, water quality data and leak detection information, [0123] water detection data transferred to the server through the network 106, with at least one of an internet connection, a private network system, and a corporate owned network system that communicates with at least one of a remote computer or server, a commercial cloud-company, and a web-based company, [0097]. 
Alcorn fail to disclose that the one or more wireless communication technologies comprising at least one of LoRa, Sigfox, Ultra Narrow Band, 6LowPAN, NB-IoT, LTE-M cellular, and 5G cellular technology; and wherein said one or more wireless communication technologies transfers at least one of water use data, water energy use data, water quality data, and leak detection information in a confidential format, wherein the confidential format comprises at least one of an authentication, encryption, integrity, and non-repudiation technology that initiates from, or is in association with, the water meter and leak detection system.
Pedreiro teaches a fluid flow sensing system and method wherein the system comprising a sensing element 108 configured to sense water flow events and generate water flow signals, [0062]; wherein the sensor module comprises a wireless communication module with LoRa radio module, [0101]; wherein the water usage data is communicated only for authorized user, [0092], wherein identifying the authorized user requires authenticating the user.
A person of ordinary skill in the art would have had good reason to pursue the known options of wireless communication. It would require no more than “ordinary skill and common sense” to use one of the known options of wireless communication to implement in a sensor network as LoRa requires low power for communication and saves on operating power of the sensors; and wherein providing the data for only authorized users ensures privacy of the user as the data includes patterns of use, as indicated in [0101] of Pedreiro.

As to claim 34. Alcorn discloses A water meter and leak detection system as recited in claim 11, wherein said pressure sensor, pressure sensor 208, [fig. 3],is capable of quantifying a leak condition, flow detection hub detects deltas and correspond deltas to flow events including leaks, [0034] wherein the deltas are detected using pressure sensors, [claim 8], when the water meter closes the water control valve mechanism, [0103] baseline flow is established when the main valve is closed, wherein, [0110] the baseline state is used to determine the delta, and monitors any pressure changes, [0110, claim 8], and is capable of transferring pressure monitoring data information to the base station, [0049] circuit 142 used for controlling the flow detection hub 102 receives data from each of the various sensors; wherein as illustrated in [fig. 3], the various sensors includes the pressure sensor 208, which can be connected wirelessly [0069], for making one or more software calculations to determine the leak type or leak category, [0110] used in the algorithm for detecting flow events [0110], which includes leaks, [0034], wherein [0110] the hub 102 detects delta, which is a change as is known in the art and shown in step 452 of fig. 14, from a baseline using “the delta generator operation” illustrated in fig. 17; wherein [0103] the detection is based on readings from the sensor.

As to claim 35. Alcorn discloses A water meter and leak detection system as recited in claim 27, wherein said pressure sensor, pressure sensor 208, [fig. 3],is capable of quantifying a leak condition, flow detection hub detects deltas and correspond deltas to flow events including leaks, [0034] wherein the deltas are detected using pressure sensors, [claim 8], when the water meter closes the water control valve mechanism, [0103] baseline flow is established when the main valve is closed, wherein, [0110] the baseline state is used to determine the delta, and monitors any pressure changes, [0110, claim 8], and is capable of transferring pressure monitoring information to the base station, [0049] circuit 142 used for controlling the flow detection hub 102 receives data from each of the various sensors; wherein as illustrated in [fig. 3], the various sensors includes the pressure sensor 208, which can be connected wirelessly [0069], for making one or more software calculations to determine the leak type or leak category, [0110] used in the algorithm for detecting flow events [0110], which includes leaks, [0034], wherein [0110] the hub 102 detects delta, which is a change as is known in the art and shown in step 452 of fig. 14, from a baseline using “the delta generator operation” illustrated in fig. 17; wherein [0103] the detection is based on readings from the sensor.

As to claim 36. Alcorn discloses A water meter and leak detection system as recited in claim 32, further comprising at least one of a pressure sensor, pressure sensor 208, [fig. 3], and an acoustic sensor, flow sensor 132 implemented as ultrasonic sensor, [0055], are capable of quantifying a leak condition, flow detection hub detects deltas and correspond deltas to flow events including leaks, [0034] wherein the deltas are detected using pressure sensors, [claim 8], when the water meter closes the water control valve mechanism, [0103] baseline flow is established when the main valve is closed, wherein, [0110] the baseline state is used to determine the delta, and monitors any pressure changes, [0110, claim 8], and is capable of transferring pressure monitoring information to the base station, [0049] circuit 142 used for controlling the flow detection hub 102 receives data from each of the various sensors; wherein as illustrated in [fig. 3], the various sensors includes the pressure sensor 208, which can be connected wirelessly [0069], for making one or more software calculations to determine the leak type or leak category, [0110] used in the algorithm for detecting flow events [0110], which includes leaks, [0034], wherein [0110] the hub 102 detects delta, which is a change as is known in the art and shown in step 452 of fig. 14, from a baseline using “the delta generator operation” illustrated in fig. 17; wherein [0103] the detection is based on readings from the sensor.

As to claim 37 A water meter and leak detection system as recited in Claim 32 further comprising one or more communication hubs is in wired communication with the base station or having a wireless communication technologies corresponding with the one or more wireless communication technologies of the base station, [0050] network interface 150 including WiFi, and Bluetooth, that transfers water use data, water energy use data, water quality data or a leak detection condition, [0123] water detection data transferred to the server through the network 106, to at least one of an internet connection, network system, and corporate owned network system that communicates with at least one of a remote computer or server, a commercial cloud-company and a web-based company, [0097]..

As to claims 40, 41 are rejected with the same prior art and reasoning as to that of claim 5.

As to claim 43. Alcorn discloses A water meter and leak detection system as recited in claim 1, wherein an owner or user can communicate with at least one of a smart phone, computer, server, tablet, web portal and one or more other electronic communication devices, user device 114 that can be a smart phone, [fig. 1A, 0040], that includes a software program application capable of displaying an icon, menu, or submenu, [0100] with an application, and function of:
(d) providing a graphical display, [0100] application viewable on a user device using a user interface, of at least one of water use history, water energy usage history, [0100] water usage information (e.g. charts), and water quality history from a selected water fixture or water appliance, said history transferred from at least one of said base station, [0100] information for the flow detection hub, said remote central computer and the cloud service provider or web-based computer, [0100] provided on a web-based application on a user smart phone; 

As to claims 39, 44 are rejected with the same prior art and reasoning as to that of claim 43.

As to claim 48. Alcorn fails to disclose A water meter and leak detection system as recited in Claim 1, further comprising wherein the CPU, microprocessor, or microcontroller with the electrical circuitry including one or more wireless communication technologies can enter into one or more sleep modes when not transmitting water data, not detection a water leak condition receiving commands or instructions or are between water flow events.
Pedreiro teaches a fluid flow sensing system and method wherein the system is put in a sleep mode, including the microprocessor and communication interface, when there is no flow event being detected, [0113], to conserver battery [0139].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Alcorn with that of Pedreiro so that the system can conserve battery.

As to claim 50. Alcorn discloses A water meter and leak detection system as recited in Claim 1, further comprising the base station can either 
1) recording to least one of a memory bank, [0053] memory stores data used by flow detection hub, removable memory bank, and local network at least one of a water flow water event, [0109] the data includes flow events, transmitting water data, detecting a water leak condition, and receiving a command or instruction, or 
2) can transmit at least one of a water flow water event, transmit water data, detect water leak condition and receiving a command or instruction utilizing at least one of an internet connection, a private network system, and a corporate owned network system that communicates with at least one of a remote computer or server, a commercial cloud-service company; and a web-based computer company.

As to claim 49 is rejected with the same prior art and reasoning as to that of claim 48.

As to claim 51 is rejected with the same prior art and reasoning as to that of claim 50.

Claims 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 1 above, further in view of Leon et al. [Leon, US 20150249588].
As to claim 2. Alcorn discloses A water meter and leak detection system as recited in Claim 1, wherein said one or more wireless communication technologies interface with remote computers or servers utilizing an application programming interface technology, [0095, fig. 12].
The combination of Alcorn and Pedreiro fails to disclose that the API is (Rest-API or SOAP-API).
Leon teaches a wireless sensor network, [0019, fig. 1]; wherein the sensors transfer data to a remote server 103 using a RESTful web service, [0019], RESTful is an API adhering to a REST API constraints.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Perdeiro with that of Leon so that the system can be implemented to have its data available to any remote device using a widely used interface format.

As to claim 17 are rejected with the same prior art and reasoning as to that of claim 2.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 1 above, further in view of Mackie et al. [Mackie, US 20170238072].
As to claim 3. The combination of Alcorn and Perdeiro fails to disclose A water meter and leak detection system as recited in Claim 1, wherein said one or more standard or rechargeable batteries comprises standard or rechargeable lithium batteries, LiSOCl2 bobbin or serial batteries, lithium metal, lithium-air, solid state lithium, lithium sulfur, sodium-ion or LiSOCl2 bobbin with hybrid super capacitor.
Mackie teaches an analysis of pipe systems using sensor devices wherein the sensor devices comprise a Lithium-ion batteries, [0040].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Perdeiro with that of Mackie so that the sensor devices can be implemented using a widely available battery to allow for remote operation with a minimal implementation cost.

As to claim 18 are rejected with the same prior art and reasoning as to that of claims 3.

Claims 8, 9, 24, 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 1 above, further in view of Fema [US 20090165866].
As to claim 8. Alcorn discloses A water meter and leak detection system as recited in Claim 1, further comprising a temperature sensor, sensor 210, [fig. 3, 0044], in close proximity to said water supply, [0037], said temperature sensor can communicate with said water meter and leak detection system, [0036], and initiate water freezing protection procedures, [0124] when the water supply line approaches the water freezing point of 32 degrees Fahrenheit or 0 degrees Celsius, [0135].
The combination of Alcorn and Perdeiro a fails to disclose such freezing procedures can include at least one of incorporating a freeze plug mechanism, draining the distribution lines with a three way valve, replacing the water in the water line with air, nitrogen or other gas or liquid having low freezing point.
Fema teaches a method and system for water management to detect freezing pipe, [0004]; wherein the system uses a three way valve to drain the water, [0015].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Perdeiro with that of Fema so that the system can avoid damaging the pipe by notifying freezing conditions early.

As to claim 9. Alcorn discloses A water meter and leak detection system as recited in Claim 8, wherein said water meter and leak detection system, can send a freezing warning message on least one of said smart phone, computer, server, web portal,  or other electronic communication devices when said freezing condition exists, [0135] user alerted; wherein the user device 112 [0100].

As to claims 24, 25 are rejected with the same prior art and reasoning as to that of claims 8, 9, respectively.

As to claim 33 are rejected with the same prior art and reasoning as to that of claim 8.

Claims 10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn and Pedreiro in view of Jerez [US 20170023434].
As to claim 10. Alcorn discloses A water meter and leak detection system as recited in claim 4, utilizing programming instructions to turn off the control valve and water supply, [0124] “automatically shut off valve”, using a software program application associated with at least one of said smart phone computer, server, web portal, and other electronic communication devices, [0100].
Alcorn fails to explicitly disclose that the automatic shut off is during a vacation schedule or work schedule.
Jerez teaches a liquid leak detector and analyzer wherein the system automatically shuts off a control valve for a water supply system during a vacation schedule, [0044].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Pedreiro with that of Jerez to prevent loss of water in case a leak occurs when the family is on a vacation.

As to claim 26 is rejected with the same prior art and reasoning as to that of claim 10.

Claims 12, 31, 42is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 1 above, further in view of Lane [US 20040226614].
As to claim 12. the combination of Alcorn and Pedreiro fails to disclose A water meter and leak detection system as recited in Claim 1, further comprising a wired communication technology comprising at least one of an X10, UPB, and HART technology.
Lane teaches a system to avoid catastrophe by using a water flow sensor and an automatically controlled valve, [025]; wherein the system communication can be implemented as X10 powerline networking, [0034].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Pedreiro with that of Lane as nothing but choosing one from a finite choice of wired connections to improve the system in a similar manner.

As to claims 31, 42 are rejected with the same prior art and reasoning as to that of claim 12.

Claims 13, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 1 above, further in view of Hyland et al. [US 20100156632] and Benton [The Evolution of 801.11 Wireless Security, April 8th, 2010].
As to claim 13. Alcorn discloses A water meter and leak detection system as recited in Claim 1, is capable of including a second wireless technology comprising at least one of a Bluetooth, Bluetooth low energy, Zigbee, Z-wave, and Wi-Fi wireless technology, [0040] remote communication performed using Wi-Fi and Bluetooth.
The combination of Alcorn and Pedreiro fails to explicitly disclose that Wi-Fi protocol that is capable of performing an authentication pairing procedure for initially establishing remote wireless communications by inputting a network user name and password, scan a QR code, or perform a two-step authentication scheme.
Benton teaches a wireless security that is implemented in Wi-Fi, that is part of the IEEE 802.11 documents [page 50, 1st paragraph], and is capable of performing authentication for initially establishing communication using username and password, [page 53 last paragraph – page 54, line 2].
The combination of Alcorn, Pedreiro and Benton fails to explicitly disclose that the system is capable of including a second wireless technology.
Hyland teaches an infrastructure monitoring system comprising a monitoring device 110, 200 for water flow and leak detection that communicates with a control center 105 using wireless communication including Wi-Fi, [0029, fig. 1, 2]; and wherein the monitoring device can implement a wireless communication interface to communicate with sensors 215; wherein different communications protocols can be used in the sensor/processor communication as in the processor/control center communication, [0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn, Pedreiro and Benton with that of Hyland so that the system can use a separate, low energy communication scheme to save communication power for the local sensors.

As to claims 28, 38 are rejected with the same prior art and reasoning as to that of claim 13.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcorn in view of Pedreiro as applied to claim 16 above, further in view of Saar [US 6161100].
As to claim 22. Alcorn discloses A water meter and leak detection system as recited in Claim 16, wherein the collection node or communication hub can store data or said remote computers storing data such that water use, water energy use, and/or water quality analyzed on at least one of an hourly, daily, weekly, monthly and yearly basis that is available for review for specified individuals or agencies, [0004, 0100] water usage information provided using charts; wherein the usage can include periodic usage including daily or monthly. 
The combination Alcorn and Pedreiro fails to explicitly disclose that the data is recorded periodically.
Saar teaches a billing system for water use wherein the local monitors transmit a water use data to a central receiver periodically including daily, weekly, monthly for determining a total water use for the period, [col. 4, lines 40-50].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Alcorn and Pedreiro with that of Saar so that the system can save transmission power by only transmitting the data periodically.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-16, 19-23, 25-32, 34-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive.
Argument 1: [page 71] Regarding claims 2, 17, Leon et al. does not qualify as analogous to the invention claims.
Response 1: Leon et al. teaches a distributed processing system as implemented in a sensor network, [0062], and can be used for water utility meter monitoring, [0003]. Leon teaches a networking system for the same system of the claimed invention, water flow sensor devices implemented in a network.

Argument 2: [page 79] Regarding claims 3, 18, by combining the Jerez device with using Lithium-Ion batteries does not specifically LiSOCL2, bobbin or serial type batteries, lithium metal, lithium-air, solid state lithium, lithium sulfur, sodium-ion or LiSOCl2 bobbin with hybrid super capacitor of Mackie et al. does not show all the elements of the present amended claims.
Response 2: claims 3, and 8 claim a standard or rechargeable lithium batteries or other alternatives. The Office Action chose to reject the fist alternative of lithium batteries based on the Mackie [0040] that teaches a lithium-ion battery which is a lithium battery.

Argument 3: [page 81] Regarding claims 8, 24, 33 Fema fails to remedy the numerous physical elements and operational features of the present application.
Response 3: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Argument 4: The prior arts do not teach the limitations as claimed in the newly added claims 43-51.
Response 4:  The Office Action has a detailed rejection for the newly added claims 43-51 above.

Affidavit
The affidavit under 37 CFR 1.132 filed 03/31/2022 is insufficient to overcome the rejection of claims 1-51 based upon 35 U.S.C. 112(a), 35 U.S.C. 112(b), 35 U.S.C. 101, 35 U.S.C. 103 as set forth in the last Office action because:
Item 5: The Experts at the Contra Costa Water District did not believe that a water signature could be obtained by a water meter.
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before. Applicant provided a declaration in support of this statement which includes a power point presentation however no statements included are evidence of a fact of this skepticism. This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Item 6: Badger has not successfully developed remote control of a water meter with a control valve.
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.

Item 10-14, 16, 18: MPEP 2121.01 states that "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). The argued prior art is not relied upon for the detailed rejection of claims 1, 16, and 32 provided above. 
Item 11: One skilled in the art is not possible to use a pressure pattern or changes in pressure to create a signature that can identify a particular family member.
The above limitation is not claimed in the claims and is not used as a citation for the rejection. 
Items 12 and 13: Applicant’s allegation that the Jerez Published application is non-enabling to one skilled in the art is not persuasive as MPEP 2121.01 states that "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). Furthermore, the citations used from Jerez are not related to the signature to identify a particular family member or the pressure pump. 
Item 15: It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Item 17: The Examiner is unable to determine which disclosure the Applicant is referring to be a non-enabling disclosure.
Items 21-34 evidence establishing Nexus with Moan/Flo Technologies: MPEP 716.03(b)(I) requires that In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight).Further, MPEP 716(b)(1) states that “In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient”.
Items 21-34 Commercial success: The provided evidences fail to show at least:
A description of what was sold, including features of the invention as claimed,
A description of the relevant market for the product,
Information on advertising within the relevant market.
MPEP 716.03(b)(IV) sales figures must be adequately defined. “Gross sales figures do not show commercial success absent evidence as to market share”.
Items 21-34 Long-Felt Need and Failure of Others: The presented evidence fails to show at least, as detailed in MPEP 716.04,:
The need must have been a persistent one that was recognized by those of ordinary skill in the art.  See: In re Gershon, 372 F.2d 535, 152 USPQ 602 (CCPA 1967).
The long-felt need must not have been satisfied by another before the invention by applicant.  See: Newell Companies v. Kenney Mfg. Co, 864 F.2d 757, 9 USPQ2d 1417 (Fed. Cir. 1988).
The claimed invention must in fact satisfy the long-felt need.  See: In re Cavanagh, 436 F.2d 491, 168 USPQ 466 (CCPA 1971).

Exhibits
Exhibit 1-A: include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
Exhibit 2-A: facts presented are not germane to the rejection at issue.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
Exhibit 2-B: The document is dated May 12, 2021. It cannot be relied upon for the current application with an effective filing date of 02/04/2016.
Exhibit 2-C:  include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
Exhibit 2-Da – 2Dd, 2E, 2F: facts presented are not germane to the rejection at issue.
Reports of other smart water meter systems does not affect or change the prior art disclosure of systems and methods disclosed, alone or in combination, the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        
/STEVEN LIM/Supervisory Patent Examiner, Art Unit 2688